In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Pagones, *489J.), entered November 27, 1996, which directed her to pay $2,100 as an attorney’s fee to the father.
Ordered that the order is affirmed, without costs or disbursements.
The award of reasonable counsel fees is a matter within the sound discretion of the trial court (see, DeCabrera v CabreraRosete, 70 NY2d 879). In making an award of counsel fees, a court should consider a number of factors, including the parties’ ability to pay, the nature and extent of the services rendered, the complexity of the issues involved, and counsel’s experience, ability, and reputation (see, Matter of Jurs v Jurs, 191 AD2d 564). A court may also consider the relative merit of the parties’ positions (see, DeCabrera v Cabrera-Rosete, supra, 70 NY2d, at 881). Here, the court found that although the mother was required by an order of protection dated December 12, 1995, to keep the child away from an individual who had previously threatened to kill the child, she had failed to do so. The court further found that the father’s motion to hold the mother in contempt for her violation of the order of protection was brought in good faith to protect the child from being exposed to the individual in question. Under these circumstances, the court properly ordered the mother to pay the father an attorney’s fee. Bracken, J. P., Miller, O’Brien and Santucci, JJ., concur.